Citation Nr: 1717635	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-33 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for status post arthroscopy of the left knee, with slight genu recurvatum, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty from October 1990 to July 1991, with additional periods of service in the Army National Guard prior to and following his period of active duty service.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In January 2014, the Board granted the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, and remanded the issue of entitlement to an increased rating for left knee genu recurvatum for further development.  The matter has since been returned for further appellate review.  As discussed below, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the delay is regrettable, remand is required to obtain an adequate VA medical examination.  When VA undertakes to provide an examination, it must ensure it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

At an August 2015 VA knee and lower leg examination, the examiner diagnosed left knee osteoarthritis and patellofemoral pain syndrome.  The Veteran's left knee initial range of motion was to 115 degrees in flexion and to 0 degrees in extension.  The examiner reported that the Veteran was unable to perform repetitive use testing with three repetitions as it was too painful.  Next, the examiner reported that pain, weakness, fatigue, and lack of endurance significantly limited functional ability with repeated use over a period of time.  The examiner described additional functional loss in terms of range of motion findings identical to the initial range of motion findings.  The examiner reported the Veteran neither had, nor ever had, a semilunar cartilage condition.  The examiner also included January 2015 MRI findings of the left knee significant for mild myxoid degeneration of the menisci.  

The Board finds the 2015 examination report to be inadequate as it is internally inconsistent and did not include all findings necessary to rate the disability in question.  First, the examiner reported that the Veteran was unable to do any repetitive testing of the left knee due to pain, but then reported that the additional functional loss with repetitive use over time, in terms of range of motion, was the same as the initial range of motion.  That finding appears contradictory, and clarification is necessary.  Second, the examiner reported that the Veteran did not have a semilunar cartilage condition, yet included MRI findings showing myxoid degeneration of the menisci.  That is also contradictory and requires clarification.  Third, the examiner did not comment on whether the Veteran had pain in nonweight bearing, or in active or passive motion.  Thus, remand for an adequate VA medical examination is necessary.

Finally, on remand appropriate efforts should be made to identify and obtain any outstanding and relevant VA or private treatment records.  A May 2015 VA orthopedic surgery record noted the Veteran was referred to outside orthopedists at Ochsner Covington for arthroscopy scheduled in June 2015.  In a June 2015 statement, the Veteran wrote that he also wanted to be considered for a temporary total disability rating for the left knee surgery and rehabilitation period.  In a January 2016 letter to the Veteran, VA requested that he complete the enclosed VA Form 21-4142 to allow VA to obtain the records from Ochsner Medical Center on his behalf.  The Veteran was also advised he could submit those records himself.  The Veteran did not respond to the letter; however, as the matter is being remanded for another VA examination, VA should make another attempt to obtain the outstanding private treatment records as they are highly relevant to the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records not already of record, specifically the 2015 surgical records from Ochsner Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left knee disorder.  The entire claims file should be made available to and be reviewed by the examiner, including a copy of this REMAND.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner is requested to clarify, to the extent possible, the conflicting range of motion findings included in the 2015 examination where it was noted the Veteran could not perform any repetitive testing due to pain, yet also reported that functional ability with repeated use over time in terms of range of motion was the same as initial range of motion.  The examiner is also requested to clarify whether the Veteran has a semilunar cartilage condition in light of the MRI results showing myxoid degeneration of the menisci.

The examiner must comment upon any left knee pain on active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Then, readjudicate the claim of entitlement to an increased rating greater than 10 percent for the service-connected status post arthroscopy of the left knee, with slight genu recurvatum.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

